951 F.2d 1260
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Djaleh SADAGHIANI;  Soheyl Amirinoor;  Sahar Amirinoor, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-9515.
United States Court of Appeals, Tenth Circuit.
Dec. 19, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
The parties have agreed that this case may be submitted for decision on the briefs.   See Fed.R.App.P. 34(f);  10th Cir.R. 34.1.2.   The case is therefore ordered submitted without oral argument.


2
This appeal arises from the immigration judge's denial of Petitioners' application for asylum and withholding of deportation to Iran.   Petitioners claim the Board of Immigration Appeals ("BIA") erred in dismissing their appeal from the immigration judge's decision.


3
After a thorough examination of the briefs and the record, we affirm the BIA's disposition for substantially the reasons stated therein.


4
AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3